IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 36896

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 554
                                                 )
        Plaintiff-Respondent,                    )     Filed: July 20, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
WILLIAM DONALD WOOD,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
        Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                 )

        Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
        Falls County. Hon. G. Richard Bevan, District Judge.

        Order relinquishing jurisdiction and order denying I.C.R. 35 motion for reduction
        of sentence, affirmed.

        Molly J. Huskey, State Appellate Public Defender; Heather M. Carlson, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
        Attorney General, Boise, for respondent.
                  ________________________________________________

                      Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                   and GRATTON, Judge



PER CURIAM
        William Donald Wood pled guilty to attempted strangulation. Idaho Code §§ 18-923, 18-
112A. The district court imposed a unified eleven-year sentence with a five year determinate
term, suspended the sentence and placed Wood on supervised probation for a period of four
years. Subsequently, Wood admitted to violating several terms of the probation, and the district
court consequently revoked probation, ordered execution of the original sentence and retained
jurisdiction.   Following the period of retained jurisdiction, the district court relinquished
jurisdiction. Wood also filed an Idaho Criminal Rule 35 motion, which the district court denied.
Wood appeals, contending that the district court abused its discretion by relinquishing
jurisdiction, and denying his Rule 35 motion.

                                                1
       The decision to place a defendant on probation or whether, instead, to relinquish
jurisdiction over the defendant is a matter within the sound discretion of the district court and
will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102 Idaho
711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct.
App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Wood has
failed to show that the district court abused its discretion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Wood’s Rule 35 motion, we conclude no
abuse of discretion has been shown.
       Therefore, the district court’s orders relinquishing jurisdiction and denying Wood’s Rule
35 motion, are affirmed.




                                                   2